In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00035-CR

RICCI CHAMBLESS BRADDEN II,                §    On Appeal from the 213th District Court
Appellant
                                           §    of Tarrant County (1518397R)

                                           §    August 15, 2019
V.
                                           §    Opinion by Justice Dauphinot

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Lee Ann Dauphinot______________
                                         Justice Lee Ann Dauphinot